UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 18-703 PSG (MRW) Date November 8, 2018

 

Title Deselrns v. MTC Financial

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Repolter / Recorder
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISl\/HSSAL

1. In September 2018, the Coult dismissed Plaintiff’s First Amended Complaint With
leave to amend. (Docket # 36.) Instead of amending her complaint, Plaintiff filed a notice
indicating that she settled her case against Defendant Bank of Amelica. Plaintiff requested until
November 2 to dismiss the action. (Docket # 37.)

2. That date has come and gone Without any filing from Plaintiff. Additionally,
Plaintiff failed to file an amended complaint against Defendant MTC Financial (the settlement
notice Was silent as to that paity) by the earlier October 19 deadline.

3. PlaintifPS inaction strongly suggests that she is no longer prosecuting this action
in compliance With this Court’s rules. Therefore, the Coult orders Plaintiff to show cause why
this action should not be dismissed in its entirety pursuant to Federal Rule of Civil Procedure 41.
Plaintiff may respond to this order by declaration (not to exceed five pages) explaining her
conduct. Plaintist response Will be due by November 26.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

